Case 3:19-cv-00851-BJB-CHL Document 92 Filed 09/01/21 Page 1 of 6 PageID #: 2793




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF KENTUCKY
                         LOUISVILLE DIVISION

  Chelsey Nelson Photography LLC,
  and Chelsey Nelson,

                      Plaintiffs,
        v.

  Louisville/Jefferson County Metro            Case No.3:19-cv-00851-BJB-CHL
  Government; Louisville Metro
  Human Relations Commission-
  Enforcement; Louisville Metro
  Human Relations Commission-
  Advocacy; Verná Goatley, in her
  official capacity as Executive Director of    Plaintiffs’ Summary Judgment
  the Louisville Metro Human Relations                       Motion
  Commission-Enforcement; and Marie
  Dever, Kevin Delahanty, Charles
  Lanier, Sr., Leslie Faust, William
  Sutter, Ibrahim Syed, and Leonard
  Thomas, in their official capacities as
  members of the Louisville Metro
  Human Relations Commission-
  Enforcement,

                             Defendants.



       Plaintiffs Chelsey Nelson Photography LLC and Chelsey Nelson (collectively

 “Chelsey”) move for summary judgment under Federal Rule of Civil Procedure 56

 against Defendants Louisville/Jefferson County Metro Government, Louisville

 Metro Human Relations Commission-Enforcement, Louisville Metro Human

 Relations Commission-Advocacy, Executive Director Verná Goatley, and Marie

 Dever, Kevin Delahanty, Charles Lanier, Sr., Leslie Faust, William Sutter, Ibrahim

 Syed, and Leonard Thomas (collectively “Louisville”). Chelsey specifically requests

 that this Court enter a permanent injunction and a declaratory judgment against
Case 3:19-cv-00851-BJB-CHL Document 92 Filed 09/01/21 Page 2 of 6 PageID #: 2794




 Louisville to stop it from violating Chelsey’s rights under the First and Fourteenth

 Amendments and Kentucky’s Religious Freedom Restoration Act (KRFRA).

       Chelsey asks that the permanent injunction enjoin Louisville, its officers,

 agents, servants, employees, attorneys, and those persons in active concert or

 participation with Louisville who receive actual notice of this order from enforcing

 the following:

       1. Louisville’s Accommodations Provision (Metro Ordinance § 92.05(A)) to
           compel Chelsey to offer or provide her wedding-celebration services or

           boutique-editing services to express messages or participate in wedding

           ceremonies inconsistent with Chelsey’s beliefs in marriage between one

           man and one woman, such as offering or providing these services for

           same-sex wedding ceremonies.

       2. Louisville’s Accommodations Provision (Metro Ordinance § 92.05(A)) to

           prohibit Chelsey from continuing her policy and practice of only offering

           and providing her wedding-celebration services and boutique-editing

           services to express messages and participate in wedding ceremonies

           consistent with Chelsey’s beliefs in marriage between one man and one

           woman.

       3. Louisville’s Publication Provision (Metro Ordinance § 92.05(B)) to prohibit

           Chelsey from posting her desired statements (Verified Complaint Exhibits

           1 and 2) on her website and from making materially similar statements on

           her studio’s website, on her studio’s social media sites, or directly to

           prospective clients.

       4. Louisville’s Publication Provision’s Unwelcome Clause (Metro Ordinance

           § 92.05(B)) against anyone because it is facially vague and overbroad, and

           grants enforcement officials unbridled discretion.




                                            2
Case 3:19-cv-00851-BJB-CHL Document 92 Filed 09/01/21 Page 3 of 6 PageID #: 2795




       In sum, Chelsey seeks as-applied relief against the Accommodations

 Provision and the Publication Provision and facial relief only against the

 Publication Provision’s Unwelcome Clause. Absent a permanent injunction, Chelsey

 will suffer irreparable harm—the violation of her rights guaranteed by the United

 States Constitution and KRFRA. And Chelsey has no adequate remedy at law.

       Chelsey also requests a declaratory judgement that applying the

 Accommodations or the Publication Provisions against Chelsey as described in
 paragraphs 1–3 violates Chelsey’s First and Fourteenth Amendment rights and her

 rights under KRFRA. Chelsey also requests a declaratory judgment that the

 Publication Provision’s Unwelcome Clause facially violates the First and

 Fourteenth Amendments as described in paragraph 4. A declaratory judgment

 would “settle the controversy,” would “clarify[] the legal relations in issue,” and is

 an effective remedy and does not create a “fencing” issue or federalism “friction.”

 See Grand Trunk W. R.R. Co. v. Consol. Rail Corp., 746 F.2d 323, 326 (6th Cir.

 1984) (considering these factors).

       In support of her motion, Chelsey relies on any oral argument permitted;

 prior documents, orders, and arguments filed or held in this case; and the following

 documents in particular:

       •   The Verified Complaint and the exhibits accompanying it (ECF Nos. 1, 1–

           1, 1–2);

       •   Plaintiffs’ Brief in Support of Their Preliminary Injunction Motion and

           accompanying documents (ECF Nos. 3, 3–1, 3–2, 3–3, 3–4, 3–5);

       •   This Court’s order granting Chelsey’s preliminary injunction motion (ECF

           No. 47);

       •   Plaintiffs’ Brief in Support of Their Summary Judgment Motion;

       •   Chelsey Nelson’s Declaration in Support of Plaintiffs’ Summary Judgment

           Motion;


                                            3
Case 3:19-cv-00851-BJB-CHL Document 92 Filed 09/01/21 Page 4 of 6 PageID #: 2796




       •   Bryan D. Neihart’s Declaration in Support of Plaintiffs’ Summary

           Judgment Motion;

       •   Appendix to Plaintiffs’ Brief in Support of Plaintiffs’ Summary Judgment

           Motion; and

       •   Plaintiffs’ Reply in Support of Their Summary Judgment Motion (if filed)

           and supporting documents (if any).

       Chelsey also asks this Court to waive any bond because this requested
 injunction serves the public interest by vindicating First and Fourteenth

 Amendment rights. See Moltan Co. v. Eagle-Picher Indus., Inc., 55 F.3d 1171, 1175-

 76 (6th Cir. 1995) (upholding district court’s decision to waive bond requirement

 given the strength of the arguments and the public interest involved). If the Court

 grants this motion in whole or in part, Chelsey will then file a motion to award

 attorneys’ fees and costs as the prevailing party. See, e.g., 42 U.S.C. § 1988.

       Chelsey requests oral argument to be heard at a time and date set by the

 Court. Joint Local Rules of Civil Practice, Rule 7.1(f).




                                            4
Case 3:19-cv-00851-BJB-CHL Document 92 Filed 09/01/21 Page 5 of 6 PageID #: 2797




 Respectfully submitted this 1st day of September, 2021.



 By: s/ Bryan D. Neihart
  Ryan Bangert                             Joshua D. Hershberger
  TX Bar No. 24045446*                     KY Bar No. 94421
  Jonathan A. Scruggs                      Hershberger Law Office
  AZ Bar No. 030505*                       P.O. Box 233
  Katherine L. Anderson                    Hanover, IN 47243
  AZ Bar No. 033104*                       Telephone: (812) 274-0441
  Bryan D. Neihart                         josh@hlo.legal
  AZ Bar No. 035937*
  Alliance Defending Freedom               Attorneys for Plaintiffs
  15100 N. 90th Street
  Scottsdale, AZ 85260
  Telephone: (480) 444-0020
  rbangert@adflegal.org
  jscruggs@adflegal.org
  kanderson@adflegal.org
  bneihart@adflegal.org

  Hailey M. Vrdolyak
  IL Bar No. 6333515*
  Alliance Defending Freedom
  440 First Street NW, Suite 600
  Washington, DC 20001
  Telephone: (202 393-8690
  hvrdolyak@adflegal.org

  David A. Cortman
  GA Bar No. 188810*
  Alliance Defending Freedom
  1000 Hurricane Shoals Road NE
  Suite D-1100
  Lawrenceville, GA 30043
  Telephone: (770) 339-0774
  dcortman@adflegal.org


 * Admission Pro Hac Vice


                               Attorneys for Plaintiffs



                                         5
Case 3:19-cv-00851-BJB-CHL Document 92 Filed 09/01/21 Page 6 of 6 PageID #: 2798




                            CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of September, 2021, I electronically filed

 the foregoing document with the Clerk of Court using the ECF system which will

 send notification of such filing to all counsel of record who are registered users of the

 ECF system.

                                          By: s/ Bryan D. Neihart

                                                Bryan D. Neihart
                                                AZ Bar No. 035937*
                                                Alliance Defending Freedom
                                                15100 N. 90th Street
                                                Scottsdale, AZ 85260
                                                Telephone: 480-444-0020
                                                bneihart@ADFlegal.org

                                                Attorney for Plaintiffs
                                                * Admitted Pro Hac Vice




                                            6
